Citation Nr: 0412346	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. 
§ 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had had active duty from February 1966 to 
February 1968.  The appellant is the veteran's surviving 
spouse.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA 
has expanded duties to notify the appellant and the 
representative of requisite evidence, and enhanced duties to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  Recent decisions by 
the appellate courts have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record in this matter does not indicate that the 
appellant was apprised in accordance with the VCAA of what 
evidence would substantiate her claims, nor of the specific 
allocation of responsibility for providing such evidence.  

Additionally, during an August 2003 Board hearing, the 
appellant submitted records reflecting the veteran's medical 
care, generated prior to his death.  Having reviewed the 
August 2003 submission, it is not clear to the Board that the 
complete records were obtained.  In order to ensure that the 
record is complete so as to fully consider the appellant's 
claims, and because additional development of the evidence 
presently of record is warranted, the appeal is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The RO should ascertain if there 
exists any relevant medical records not 
presently on file pertaining to the 
claim.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  In particular, 
the RO should obtain the veteran's 
terminal hospital reports generated by 
the Holston Valley Hospital.    

3.  After completion of such development, 
the RO will take such additional 
development action as it deems proper 
with respect to the claim.  Following 
such development, the RO should review 
and readjudicate the claim.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant and her 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



